Per curiam.
This is a rape case from Franklin County. Appellant claimed the intercourse with the victim was voluntary but the jury concluded it was a result of force and against the will of the female. After conviction, appellant received a sentence of 20 years imprisonment. We affirm the trial court’s judgment.
Appellant argues on appeal that it was error for the trial court to permit the investigating officer to remain in the courtroom to assist the district attorney during the trial. No harmful error can be found after examining this enumeration of error. See Jarrell v. State, 234 Ga. 410, 420 (6) (216 SE2d 258) (1975); and Hill v. State, 237 Ga. 794, 800 (8) (229 SE2d 737) (1976).
The remaining two enumerations of error argued in appellant’s brief both deal with evidentiary rulings by the trial court. They have also been considered and determined to be without merit. See Lynch v. State, 234 *327Ga. 446 (216 SE2d 307) (1975).
Submitted June 17, 1977
Decided June 28, 1977.
Walter J. Gordon, for appellant.
J. Cleve Miller, District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.